Citation Nr: 0501154	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  98-03 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fractures of the distal phalanges of the great, 2nd and 3rd 
toes of the left foot, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for tinea pedis with 
onychomycosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to January 
1946.

This matter come to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claims for 
increased ratings for residuals of a fracture of the distal 
phalanges of the left foot and tinea pedis with 
onychomycosis.  

In September 1999, the Board remanded the matter for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fractures of 
the distal phalanges of the great, 2nd and 3rd toes of the 
left foot was manifested by subjective pain and limited 
motion, productive of no more than moderate disability; in 
April 1995, the veteran underwent a partial osteotomy of the 
left first metatarsal head and in March 1998, an amputation 
of the second through fifth digits of the left foot was 
necessitated by nonservice-connected diabetes mellitus.

2.  The veteran's tinea pedis with onychomycosis is 
manifested by peeling skin, with periodic episodes of 
itching, cracking and bleeding.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of fractures of the distal phalanges of the great, 
2nd and 3rd toes of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.118,  Diagnostic Code 5284 (2004). 

2.  The criteria for a rating in excess of 10 percent for 
tinea pedis with onychomycosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002), and as amended at 67 Fed. Reg. 
49590-49599 (July 31, 2002) (codified at 38 C.F.R. §§ 4.118, 
Diagnostic Code 7806 (2004)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a June 2003 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran that VA would assist him in 
obtaining any additional information that he felt would 
support his claims.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in November 1997, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the June 2003 VCAA notice and affording 
him the opportunity to respond, the RO reconsidered the 
veteran's claims as evidenced by the August 2004 supplemental 
statement of the case.  Moreover, the veteran is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available, pertinent post-
service medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded several 
VA medical examinations in connection with his claims.  Taken 
together, the examination reports provide the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that in April 
1945, he sustained a crush injury to his left foot.  X-ray 
studies revealed a fracture of the distal phalanges of the 
great and 2nd toes of the left foot.  At his January 1946 
military separation medical examination, moderate 
epidermaphytosis pedis was also noted.

In January 1946, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
residuals of a left foot injury.  In a May 1946 rating 
decision, the RO granted service connection for 
epidermaphytosis pedis and assigned an initial 10 percent 
rating.  The veteran thereafter filed numerous claims for an 
increased rating for his skin disability.  Although his skin 
disability was recharacterized as tinea pedis with 
onychomycosis, the 10 percent rating has nonetheless remained 
in effect to date.  As such, it is protected from reduction.  
38 C.F.R. 3.951(b).

In a September 1949 rating decision, the RO granted service 
connection for residuals of healed fractures of the distal 
phalanges of the great, 2nd and 3rd toes of the left foot.  
The RO assigned an initial noncompensable rating.

The veteran thereafter submitted several claims for an 
increased rating for his left foot disability.  At a May 1980 
VA medical examination, the veteran complained of constant 
pain and stated that he used a cane for walking.  X-ray 
studies revealed degeneration of the head of the first 
metatarsal and mild spurring of the base of the proximal 
phalanx.  Similar but less pronounced changes were seen in 
the interphalangeal joint.  Mild irregularities were present 
in the distal phalanges of the 2nd and 3rd toes.  Also noted 
was hallux valgus, bilaterally.  In an August 1980 rating 
decision, the RO increased the rating for the veteran's 
residuals of fractures of the distal phalanges of the great, 
2nd and 3rd toes of the left foot to 10 percent, effective 
April 30, 1980.  Again, although the veteran submitted 
several subsequent claims for an increased rating for this 
disability, the 10 percent rating has remained in effect to 
date.  As such, it is protected from reduction.  38 C.F.R. 
3.951(b) (2004).

In May 1997, the veteran submitted his most recent claim for 
increased ratings for his service-connected disabilities.  In 
connection with his claim, the RO obtained VA clinical 
records, dated from September 1990 to March 2004.  In 
pertinent part, these records show that the veteran received 
treatment for several disabilities, including diabetes 
mellitus and prolific diabetic retinopathy.  He was also 
treated for diabetic neuropathy in his feet, as well as 
diabetic foot ulcers.  In March 1991, the veteran was treated 
for third degree burns of his right foot.  It was noted that 
because of his diabetic neuropathy, he was unable to feel the 
temperature of the bathwater and sustained a burn on his 
foot.  In January 1992, the veteran was treated for a similar 
burn of the left foot.  Also at that time, he was given cream 
for dry skin of the feet.  In April 1995, the veteran 
underwent a partial osteotomy with debridement of the left 
first metatarsal head.  

The veteran underwent VA orthopedic examination in June 1997.  
He reported that he had sustained a crush injury to the left 
foot in service and had also been treated for jungle rot of 
the feet.  He indicated that he had had trouble with both 
conditions since that time.  The veteran indicated that he 
used a salve for his feet to decrease itching.  He also 
indicated that he had undergone surgery on the left foot due 
to ulceration on the bottom of the foot.  The examiner noted 
that the veteran was a diabetic who had vascular disease in 
his lower extremities.  He indicated that the veteran had 
used special shoes for years and now used a cane because of 
persistent problems with the left foot.  Examination revealed 
residuals of the left foot surgery, poor circulation in both 
feet, and a fungal infection of the toes of both feet.  The 
right foot also exhibited an extensive area involving almost 
the entire dorsum of the right foot which had an itchy, 
brownish discoloration.  The diagnoses included history of 
crush injury to the left foot with subsequent ulceration and 
resection of the first toe.  Also noted was a fungal 
infection of both toes and questionable fungal infection of 
the right foot.  

At a VA skin examination in June 1997, the veteran complained 
of itching skin.  He indicated that he had been treated by 
various doctors in the past with hydrophilic ointment.  
Objective examination revealed edema of the lower legs.  The 
feet had hyperpigmentation dorsally.  The skin was a bit dry.  
There was a mottled hyperpigmentation and hypopigmentation on 
the rest of the skin of the feet with some scaling and 
maceration between a few toes.  The nails were dystrophic, 
thickened, and discolored.  The diagnosis was probable tinea 
pedis with onychomycosis and post inflammatory 
hyperpigmentation and hypopigmentation.

At a VA arteries and veins examination in June 1997, the 
veteran reported that he had sustained a crush injury of his 
left foot in service and had been hospitalized for six months 
thereafter.  Since that time, he indicated that he had had 
complaints referable to his feet.  He stated that he 
developed an ulcer on his left foot in 1995 and underwent 
surgery.  Subsequently, he complained of a flabby left large 
toe which was bothersome.  Objective examination revealed a 
flail-like left first toe, with a healed skin graft on the 
bottom of the foot underneath the absent first metatarsal.  
The vascular system showed excellent femorals, popliteals and 
pedal pulses.  The diagnoses included history of old injury 
to the left foot, with questionable fractures of the first, 
second and third toes; plantar ulcer in 1995; and no evidence 
of peripheral arterial disease.  

At a VA medical examination in July 1997, the veteran's 
medical history was again noted.  He also complained of 
swelling in his legs and feet with prolonged standing, as 
well as increased difficulty walking due to pain.  Objective 
examination showed increased pigmentation of the lower legs.  
There was a recent surgical scar at the site of the removal 
of his metatarsal head, approximately 7 centimeters long.  
Both extremities exhibited pitting edema.  The first toe was 
floppy on the left and there was a callus formation over the 
lateral side of both metatarsal heads on the feet.  The final 
diagnoses were stasis dermatitis of the right and left lower 
extremities; arterial insufficiency of the left lower leg 
manifested by short distance claudication and prior foot 
ulceration, now healed; and flatfeet and bony abnormalities 
of the foot.  The examiner indicated that because of the 
veteran's claudication, he was limited to walking 
approximately 100 feet at a slow pace and with the use of a 
cane.  

Subsequent VA clinical records show that the veteran 
continued to receive treatment for several disabilities, 
including diabetes mellitus and peripheral vascular disease.  
He also received regular diabetic foot care.  In March 1998, 
he underwent amputation of the second through fifth digits of 
the left foot.  He thereafter continued to receive 
preventative foot care.  It was noted that the veteran was at 
risk for skin breakdown secondary to his history of 
osteomyelitis and diabetes mellitus.  Indeed, subsequent 
records show continued treatment for ulceration of the 
remaining left great toe.  

In a January 1999 VA medical examination report, the VA 
examiner indicated that the veteran's history, treatment, 
symptoms, and physical findings had remained unchanged.  He 
further noted that there was no ulceration, exfoliation, 
crusting, or associated nervous manifestations of the 
veteran's skin disability.

At a VA podiatry examination in August 2003, the veteran 
reported that he sustained a crush injury to his left foot in 
service and was hospitalized for two months thereafter.  The 
veteran indicated that he had experienced foot pain since 
that time.  He indicted that he had had surgery to amputate 4 
of his toes in 1998, which alleviated his pain.  The examiner 
reviewed the veteran's medical records and noted that the 
veteran had a history of sores and ulcers on his feet and had 
had complications from diabetes for many years.  He also 
noted that the veteran's service medical records supported a 
history of a simple fracture of the first three toes of the 
left foot, but no documentation supported a more serious 
injury.  He also noted that the veteran's hospitalization 
after the injury was for an unrelated infection.  Examination 
showed that the pedal pulses were nonpalpable.  The skin was 
very indurated and there was a scar/crater present over the 
amputation site of the left foot.  The examiner noted that 
the surgery appeared to be a partial transmetatarsal 
amputation (TMA), leaving the hallux as only toe.  The hallux 
was floppy and nontender to manipulation.  The diagnoses 
included amputation of the left foot, TMA; diabetes with 
neuropathy, peripheral vascular disease.  The examiner 
indicated that the reason for the loss of the veteran's foot 
was related to complications from diabetic neuropathy and 
peripheral vascular disease, rather than a correlation that 
could be made to the in-service injury.  

At a VA skin examination in August 2003, the veteran reported 
that his feet were itching and that the itching extended up 
the legs.  Examination showed hyper and hypopigmentation, 
scaling, and dystrophy of all of the remaining toenails with 
thickening, discoloration and breaking.  There was pitting 
edema on the legs.  There was no ulceration or oozing.  The 
diagnoses included tinea pedis, onychomycosis, stasis 
dermatitis of the legs.  The examiner indicted that there was 
no exudation, constant itching, and the skin lesions from the 
fungus seemed to be confined to the feet and nails.  The leg 
itching was due to stasis dermatitis.  The veteran's feet 
were disfigured due to surgery.  The examiner noted that the 
veteran's skin problem caused only mild disfigurement.  There 
was no ulceration and exfoliation was moderate.  The 
veteran's skin problems were not causing systemic or neural 
manifestations.  The examiner noted that the veteran's skin 
condition was not exceptionally repugnant, although the 
surgical condition was.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

III.  Analysis

Residuals of fractures of the distal phalanges of the left 
great, 2nd and 3rd toes:  Disabilities of the feet are rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5276 to 5284 (2004).  The RO has evaluated the veteran's 
disability as 10 percent disabling pursuant to the criteria 
set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
pertaining to other foot injuries.  

The veteran's fractured toe disability is not specifically 
provided for in the Rating Schedule.  When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. 4.20 (2004). 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology. 

In this case, the Board finds that Diagnostic Code 5276 
(acquired flatfoot), Diagnostic Code 5277 (bilateral weak 
foot), Diagnostic Code 5278 (claw foot), Diagnostic Codes 
5280 and 5281 (hallux valgus and hallux rigidus), Diagnostic 
Code 5282 (hammer toe), and Diagnostic Code 5283 (malunion or 
nonunion of the metatarsal bones) are inapplicable here as it 
has not been shown that the veteran's service-connected left 
foot disability was ever manifested by any of these 
disorders, nor is the veteran's service-connected left foot 
symptomatology analogous to any of these conditions.  

The Board notes that Diagnostic Code 5279 pertains to 
metatarsalgia.  "Metatarsalgia" is "a cramping burning 
pain below and between the metatarsal bones where they join  
the toe bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995) (quoting Webster's Medical Desk Dictionary 430 
(1986)).  Although this provision is potentially applicable 
given the veteran's symptoms of pain prior to his 
amputations, the Board observes that Code 5279 provides a 
maximum 10 percent rating for metatarsalgia, unilateral or 
bilateral.  Thus, application of this provision would result 
in no benefit to the veteran.  

In view of the foregoing, the Board finds that Code 5284 is 
most appropriate, based on factors which include the 
veteran's medical history and demonstrated symptomatology.  

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate impairment due to a foot injury.  A 20 percent 
rating is assigned for moderately severe impairment, and a 30 
percent rating is assigned for severe impairment.  With 
actual loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a (2004).

In addition, it is noted that in VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998) (published at 63 Fed. Reg. 56,703 (1998)), 
VA's General Counsel held that Diagnostic Code 5284 was 
potentially based on loss of range of motion.  Depending on 
the nature of the foot injury, therefore, Diagnostic Code 
5284 may require consideration under sections 4.40 and 4.45.

In this case, the Board finds that the medical evidence of 
record does not support the conclusion that the veteran's 
service-connected left foot disability is more than moderate, 
even considering the additional factors set forth in 38 
C.F.R. §§ 4.40 and 4.45.  As detailed above, the veteran has 
complained of pain and limited motion in the left foot.  His 
left foot complaints, however, primarily consist of symptoms 
such as repeated ulceration with osteomyelitis, poor 
circulation, and difficulty ambulating.  In fact, in April 
1995, the veteran underwent a partial osteotomy of the left 
first metatarsal head and in March 1998, an amputation of the 
second through fifth digits of the left foot was required.  
The medical evidence, however, establishes that such latter 
complaints are due to nonservice-connected diabetes mellitus.  
Thus, these symptoms may not be considered in evaluating the 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2004) (The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation must be avoided).

Based on the foregoing, the Board finds that the objective 
evidence of record does not reflect that the veteran's 
service-connected left foot symptomatology is productive of a 
more than moderate foot disability.  Indeed, no medical 
professional has characterized the veteran's left toe 
fracture disability as more than moderate.  A rating in 
excess of 10 percent under Diagnostic Code 5284 is therefore 
not warranted, including with consideration of 38 C.F.R. §§ 
4.40 and 4.45.

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2004), but notes 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's left toe fractures disability, in and of itself, 
has required frequent hospitalizations.  There is also no 
indication that such disability, separate from the 
manifestations of the nonservice-connected diabetes mellitus, 
has produced marked interference with employment.  
Accordingly, the Board  finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 3.321(b)(1) are not met.  See Brambley 
v. Principi, 17 Vet. App. 20 (2003).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for residuals of fractures of 
the distal phalanges of the great, 2nd and 3rd toes of the 
left foot.  Thus, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West  2002). 

Tinea pedis with onychomycosis:  The RO has evaluated the 
veteran's skin disability by analogy to eczema under the 
criteria set forth at 38 C.F.R. § 3.118, Diagnostic Code 
7806.  Given the nature of the veteran's disability, the 
Board finds the rating criteria applied by the RO are 
appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 
38 C.F.R. §§ 4.20, 4.21 (2004).

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  In 
this case, the RO considered the veteran's claim under the 
amended criteria and in an August 2004 Statement of the Case, 
the veteran was duly notified of these changes.  Taking these 
factors into consideration, the Board will proceed with 
consideration of this appeal, applying the version of the 
criteria which is more favorable to the veteran, subject to 
the effective date limitations set forth at VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under Diagnostic Code 7806, as in effect prior to effective 
August 30, 2002, a 10 percent rating was warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  A 30 percent rating 
was warranted for a skin disorder with constant exudation or 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating was warranted for a skin disorder with 
systemic or nervous manifestations and ulceration, extensive 
exfoliation, or extensive crusting, or for a skin disorder 
that is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is for application where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the criteria for a rating in 
excess of 10 percent have not been met, under either the old 
or the amended criteria.  As set forth above, the veteran 
reports that his tinea pedis with onychomycosis is manifested 
primarily by dry and itching skin on the feet.  The veteran 
has been prescribed a salve for his dry skin to decrease 
itching.  VA medical examination reports contain objective 
findings of some itchy skin on the feet with discoloration, 
as well as some scaling and maceration between the toes.  
There is also moderate exfoliation.  The most recent VA 
examiner indicated that the veteran's service-connected tinea 
pedis with onychomycosis is not manifested by ulceration, 
oozing, exudation, constant itching, or systemic or neural 
manifestations.  Finally, he noted that the skin lesions from 
the fungus seemed to be confined to the veteran's feet and 
nails; his skin disorder was no more than mildly disfiguring 
and was not exceptionally repugnant.  

Although the veteran has been treated for ulcerations of the 
feet as well as stasis dermatitis of the legs, VA medical 
examination has shown that such symptoms are due to 
nonservice-connected diabetes.  Thus, these symptoms may not 
be considered in rating the service-connected disability.  38 
C.F.R. § 4.14 (2004).  

In summary, the evidence shows that the veteran's tinea pedis 
with onychomycosis occurs on an exposed area and is 
manifested by itching and dry skin.  Given this 
symptomatology, the Board finds that the current 10 percent 
rating is appropriate.  The former version of Diagnostic Code 
7806, in effect prior to August 30, 2002, provided a 10 
percent rating for a skin disability manifested by itching 
involving an exposed surface.  To warrant a rating in excess 
of 10 percent under this provision, the evidence must show 
that the veteran's disability is manifested by constant 
exudation or constant, extensive lesions, or marked 
disfigurement.  As set forth above, none of these service-
connected symptoms have been documented in the evidence of 
record.  Thus, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 7806, as in effect prior to 
August 30, 2002.

Likewise, the Board finds that a rating in excess of 10 
percent is not warranted under the amended criteria 
pertaining to the evaluation of skin disorders.  The 
veteran's tinea pedis has not been shown to affect 20 to 40 
percent of his entire body or 20 to 40 percent of the exposed 
areas.  Rather, his tinea pedis with onychomycosis only 
affects his feet.  Likewise, although topical cream has been 
prescribed, he has never required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Thus, the 
criteria for a rating in excess of 10 percent under the 
amended version of Diagnostic Code 7806 have not been met.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
skin disability.  There is no objective evidence that his 
tinea pedis with onychomycosis is productive of marked 
interference with employment.  There is also no indication 
that his tinea pedis with onychomycosis necessitates frequent 
periods of hospitalization.  Indeed, it appears that the 
veteran has been seen only on an outpatient basis.  Thus, the 
Board will not consider referral for consideration of 
extraschedular rating.

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for the veteran's tinea 
pedis with onychomycosis, the benefit-of-the-doubt doctrine 
is inapplicable, and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).



ORDER

A rating in excess of 10 percent for residuals of fractures 
of the distal phalanges of the great, 2nd and 3rd toes of the 
left foot is denied.

A rating in excess of 10 percent for tinea pedis with 
onychomycosis is denied.  



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


